This action was brought originally in the Hamilton Common Pleas by The Gaff Estate Company against W. D. Grote for damages resulting from deterioration in a building leased.
The propei'ty was leased to Grote to be used in the business of manufacturing chemicals, and in the manufacture of these chemicals they were spilled about the building thereby causing it to decay. The lease provided “That at the expiration of this lease, said premises shall be surrendered as in good condition as they now are or may be put by said lessor except as to ordinary wear and tear and injury caused by fire or storm therein.”
The judgment of the Common Pleas in favor of Grote was reversed by the Court of Appeals on the ground that the judgment was against the weight of evidence and that error intervened in the charge.
Grote in the Supreme Court contends:
1. That the charge is to be considered as a whole and that therefore one item of the charge is not erroneous if other parts of the charge correctly state the law.
2. That the depreciation on the premises was simply the result of ordinary wear and tear in the business and therefore was not actionable.